Citation Nr: 0800904	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot and heel 
disorder.

2.  Entitlement to service connection for atherosclerosis, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for lipomas and tumors, 
to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for an anal disorder, 
to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968 and from February 1969 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio and 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Offices (ROs).  Most recently it appears that the 
Pittsburgh RO has jurisdiction of the case.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In this case, in a January 2005 decision, the Board 
determined that service connection was not warranted for all 
the disabilities listed above on the title page.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in September 2006, the veteran's 
attorney and a representative of the VA's General Counsel 
filed a Joint Motion for Remand.  It was moved therein that 
the January 2005 Board decision be vacated and the matter 
remanded to the Board.  In a September 2006 Order, the Court 
granted the motion and remanded the matter to the Board for 
further development and readjudication.  

In light of the Court's September 2006 Order, the January 
2005 Board decision addressing the issue of entitlement to 
service connection for multiple disabilities is vacated in 
order that the matter may be addressed on the proper legal 
basis. 

In a separate decision issued simultaneously with this 
Vacatur, the Board will reconsider the veteran's appeal on a 
de novo basis.  


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


